Counsel for appellant in their petition for rehearing do not seem to grasp the underlying reasons for our affirmance of the judgment of the lower court.
Bryan Houston Bowman filed her cross-complaint in the court below seeking to vacate an order of the superior court which set aside the final decree of divorce terminating the *Page 618 
marriage of Frances C. Bowman and Horace D. Bowman. In filing this cross-complaint she took the position of a plaintiff (cross-complainant) asking relief in a court of equity. The trial court, upon ample evidence, found that she did not come into court with clean hands. Under the well-established doctrine of equity, that a person must come into a court of equity with clean hands, the trial court denied her the relief she sought in her cross-complaint, and in so far as she sought redress under its allegations, left her where it found her. For a like reason, among others, we also left her in the same position she occupied at the time she filed her cross-complaint, in so far as the relief she sought by this pleading is concerned.
Petition for rehearing denied.
Marks, Acting P.J., and Jennings, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on October 27, 1932.